DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
in Paragraph [0043], on line 1, it appears Applicant intended “calculate” to read --calculates--; and
in Paragraph [0055], on line 10, it appears Applicant intended “different values each other” to read --different values from each other--.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
on line 1, it is respectfully suggested Applicant replace “a vehicle” with --a subject vehicle-- as the claimed vehicle control method is directed to a control method for a subject vehicle as outlined in the body of the claim;
on line 3, upon incorporation of the above-identified suggestion to line 1, it appears that “a subject vehicle” should read --the subject vehicle--;
on line 10, it is respectfully suggested Applicant replace the informal language of “the first potential value and/or the second potential value” with the more formal language of --at least one of the first potential value and the second potential value--;
on line 20, it is respectfully suggested Applicant replace “generating a travel route” with --generating a target travel route--, or the like, in order to better distinguish this travel route from previous travel routes recited earlier in the claim (specifically those travel routes recited on line 11 and line 13, respectively);
on lines 22-23, upon incorporation of the above-identified suggestion to line 20, it appears that “the generated travel route” should read --the generated target travel route--.  
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the suggestion of claim 1 above and in order to recite proper antecedent basis.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the suggestion of claim 1 above and in order to recite proper antecedent basis;
on line 4, it appears Applicant intended “and a position” to read --, and a position--.  
Appropriate correction is required.
Claim 4 is objected to because of the following informalities: 
on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the suggestion of claim 1 above and in order to recite proper antecedent basis;
on line 6, it appears Applicant intended “the stored lateral position” to read --the stored lateral positions--.  
Appropriate correction is required.
Claim 5 is objected to because of the following informalities: 
on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the suggestion of claim 1 above and in order to recite proper antecedent basis;
on line 2, it appears Applicant intended “of left-side” to read --of the left-side--;
on line 3, it appears Applicant intended “and right-side” to read --and the right-side--.  
Appropriate correction is required.
Claim 6 is objected to because of the following informalities: on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the suggestion of claim 1 above and in order to recite proper antecedent basis.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the suggestion of claim 1 above and in order to recite proper antecedent basis.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the .  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the suggestion of claim 1 above and in order to recite proper antecedent basis.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on line 1, it appears “a vehicle” should read --the subject vehicle-- in order to maintain consistency with the suggestion of claim 1 above and in order to recite proper antecedent basis.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
on line 2, it is respectfully suggest Applicant replace “a travel route” with --a target travel route-- in order to better distinguish between various travel routes recited throughout the claim;
on line 3, upon incorporation of the above-identified suggestion to line 2, it appears that “the travel route” should read --the target travel route--;
on line 5, it appears Applicant intended “configured to” to read --the travel control device configured to--;
on line 7, it appears Applicant intended “a subject vehicle” to read --the subject vehicle-- as antecedent basis for this term was previously established in the preamble of the claim;
on line 13, it is respectfully suggested Applicant replace the informal language of “the first potential value and/or the second potential value” with the 
on line 23, it is respectfully suggested Applicant replace “generate a travel route” with --generate the target travel route--, in order to better distinguish this travel route from previous travel routes recited earlier in the claim (see for example: “travel route” of line 14 and “travel route” of line 16) and in order to be consistent with language in the preamble consistent with the above-identified suggestion to line 2; 
on line 25, it appears Applicant intended “execute autonomous travel control” to read --execute the autonomous travel control-- in order to recite antecedent basis which has previously been established in the preamble of claim 11;
on lines 25-26, upon incorporation of the above-identified suggestion to lines 2 and 23, it appears that “the generated travel route” should read --the generated target travel route--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “travel control device” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, the limitation “correcting the first potential value and/or the second potential value so that an absolute value of a difference between a lateral position of a travel route set in advance in the travelable road area on a basis of the left-side boundary line or the right-side boundary line and a lateral position of the travel route set on a basis of a potential value in the potential field is equal to a predetermined value or less” (emphasis added) on lines 10-14.  Regarding the emphasized limitation “the travel route” recited in line 13, there is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the recited “the travel route”, set on a basis of a potential value in the potential field, is the same as or different than a travel route set in advance as recited in line 11 of the claim.  Regarding the emphasized limitation “a potential value” recited in line 13, it is unclear whether this recited “a potential value” is the same as the first potential value, is the same as the second potential value, or if it corresponds to some other potential value in the potential field.  Claims 2-10 are rejected as being indefinite by virtue of their dependency on claim 1.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the limitation recited in lines 10-14 of claim 1 is understood as:
correcting at least one of the first potential value and the second potential value so that an absolute value of a difference between (i) a lateral position of a first travel route set in advance in the travelable road area on a basis of the left-side boundary line or the right-side boundary line and (ii) a lateral position of a second travel route set on a basis of a center line potential value, along a center line of the travelable road area, in the potential field is equal to a predetermined value or less.  This interpretation appears most consistent with Applicant’s disclosure in that there is a first travel route set in advance based on the boundary lines, and a second travel route that follows a center line of the travelable area defined by intersecting electric fields (equipotential line) associated with each of the left-side and right-side travelable road area boundary information (e.g., when the left-side is set to a first potential value of -3 Volts, and the right-side is set to a second potential value of +3 Volts, the second travel route is set based on a 0 Volt potential value which corresponds to be a center line of the travelable road area).
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As currently drafted, claim 3 recites the limitation “the travel route set in advance” in line 2.  However, due to the above-identified indefiniteness regarding the limitation “travel route” discussed for claim 1, it is unclear whether or not the travel route set in advance is the same or different than the travel route set on the basis of the potential value.  Claims 4-5 are rejected as being indefinite by virtue of their dependency on claim 3.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, and consistent with the interpretation established for claim 1 above, the limitation “the 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, in part, the limitation “the travel route” in line 2.  It is unclear whether this recited “the travel route” corresponds to the travel route (the first travel route) set in advance or the travel route (the second travel route) set on the basis of the center line potential value.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that “the travel route” of line 2 is --the first travel route-- consistent with the interpretation provided for claim 1 above and consistent with Applicant’s disclosure.
Additionally, claim 4 recites, in part, the limitation “a lateral position of the travel route” in line 5.  Similar to the discussion above, it is unclear which travel route is being referred to in this recitation.  Furthermore, regarding the limitation “a lateral position”, it is unclear whether this refers to one of the two lateral positions previously established in claim 1 or a different lateral position than those used for correcting at least one of the first potential value and the second potential value.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that the limitation “a lateral position of the travel route” in line 5 is --the lateral position of the first travel route--.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites, in part, the limitation “the lateral position of the travel route” in line 4.  It is unclear whether the aforementioned limitation is referring to the lateral position of the travel route (the first travel route) set in advance established in claim 1 or if it is referring to the lateral position of the travel route (the second travel route) set on the basis of the center line potential value established in claim 1.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, it is understood that “the lateral position of the travel route” is --the lateral position of the first travel route-- as this is consistent with both Applicant’s disclosure (see for example: Specification, Paragraph [0022]) and the interpretation provided to claim 1 above.
Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites, in part, the limitation “used for the potential value of the potential field” in lines 3-4.  It is unclear whether the recited “the potential value” corresponds to the first potential value established in claim 1, the second potential value established in claim 1, or the potential value (the center line potential value) which is used to set the second travel route as discussed for claim 1 above.  Claims 7-10 are rejected as being indefinite by virtue of their dependency on claim 6.  Appropriate correction is respectfully requested.  For 
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites, in part, the limitation “is used for the potential value of the potential field” in line 7.  Similar to the discussion of claim 6 above, it is unclear whether the recited “the potential value” corresponds to the first potential value established in claim 1, the second potential value established in claim 1, or the potential value (the center line potential value) which is used to set the second travel route as discussed for claim 1 above.  Claims 8-10 are rejected as being indefinite by virtue of their dependency on claim 7.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the limitation “an approximate solution of linear combinations of the sequential straight lines information is used for the potential value of the potential field” in claim 7 is understood as --an approximate solution of linear combinations of the sequential straight lines information is used to obtain the center line potential value, along the center line of the travelable road area, in the potential field--.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites, in part, the limitation “the travelable road area boundary information” in line 2.  It is unclear whether the recited “the travelable road area boundary information” is referring to the left-side travelable road area boundary information established in claim 1, the right-side travelable road area boundary information established in claim 1, both the left-side travelable road area boundary information and the right-side travelable road area boundary information, or some other travelable road area boundary information.  Claim 9 is rejected as being indefinite by virtue of its dependency on claim 8.  Appropriate correction is respectfully requested.  For purposes of examination in this Office Action, the limitation “wherein the travelable road area boundary information is converted into complex number information with a target horizontal plane as a complex plane” in claim 8 is understood as --wherein the left-side travelable road area boundary information and the right-side travelable road area boundary information are converted into complex number information with a target horizontal plane as a complex plane--. 
Additionally, claim 8 recites, in part, the limitation “used for the potential value of the potential field” in lines 5-6.  Similar to the discussion of claims 6 and 7 above, it is unclear whether the recited “the potential value” corresponds to the first potential value established in claim 1, the second potential value established in claim 1, or the potential value (the center line potential value) which is used to set the second travel route as discussed for claim 1 above.  Claim 9 is rejected as being indefinite by virtue of its dependency on claim 8.  Appropriate correction is respectfully requested.  For purposes 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites, in part, the limitation “correct the first potential value and/or the second potential value so that an absolute value of a difference between a lateral position of a travel route set in advance in the travelable road area on a basis of the left-side boundary line or the right-side boundary line and a lateral position of the travel route set on a basis of a potential value in the potential field is equal to a predetermined value or less” (emphasis added) on lines 13-17.  Regarding the emphasized limitation “the travel route” recited in line 16, there is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the recited “the travel route”, set on a basis of a potential value in the potential field, is the same as or different than a travel route set in advance as recited in line 11 of the claim.  Regarding the emphasized limitation “a potential value” recited in line 16, it is unclear whether this recited “a potential value” is the same as the first potential value, is the same as the second potential value, or if it corresponds to some other potential value in the potential field.  Appropriate correction is respectfully requested.  For 
correcting at least one of the first potential value and the second potential value so that an absolute value of a difference between (i) a lateral position of a first travel route set in advance in the travelable road area on a basis of the left-side boundary line or the right-side boundary line and (ii) a lateral position of a second travel route set on a basis of a center line potential value, along a center line of the travelable road area, in the potential field is equal to a predetermined value or less.  This interpretation appears most consistent with Applicant’s disclosure in that there is a first travel route set in advance based on the boundary lines, and a second travel route that follows a center line of the travelable area defined by intersecting electric fields (equipotential line) associated with each of the left-side and right-side travelable road area boundary information (e.g., when the left-side is set to a first potential value of -3 Volts, and the right-side is set to a second potential value of +3 Volts, the second travel route is set based on a 0 Volt potential value which corresponds to be a center line of the travelable road area).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not appear to teach nor immediately render obvious the following technique for controlling a subject vehicle as recited in at least independent claims 1 and 11 and as best understood by the Examiner:
(a) acquiring left-side travelable road area boundary information regarding a left-side boundary line of a travelable road area in which the subject vehicle can travel and right-side travelable road area boundary information regarding a right-side boundary line of the travelable road area; 
(b) generating a potential field in a space of the travelable road area wherein the left-side boundary line of the left-side travelable road area boundary information is set to a first potential value and the right-side boundary line of the right-side travelable road area boundary information is set to a second potential value different from the first potential value in the potential field; 
(c) correcting at least one of the first potential value and the second potential value so that an absolute value of a difference between (i) a lateral position of a first travel route set in advance in the travelable road area on a basis of the left-side boundary line or the right-side boundary line and (ii) a lateral position of a second travel route set on a basis of a center line potential value, along a center line of the travelable road area, in the potential field is equal to a predetermined value or less; 
generating a corrected potential field in the space of the travelable road area wherein the left-side boundary line of the left-side travelable road area boundary information is set to a corrected first potential value and the right-side boundary line of the right-side travelable road area boundary information is set to a corrected second potential value in the corrected potential field; 
(e) generating a target travel route in which the subject vehicle travels on a basis of equipotential lines in the generated corrected potential field; and 
(f) executing autonomous travel control of the subject vehicle according to the generated target travel route.

For example:
Ishioka (US 2019/0329766 A1) teaches a technique for controlling a subject vehicle, the technique including: (a) acquiring left-side travelable road area boundary information regarding a left-side boundary line of a travelable road area in which the subject vehicle can travel and right-side travelable road area boundary information regarding a right-side boundary line of the travelable road area (see at least: Ishioka, Paragraph [0076]); (b) generating a potential field in a space of the travelable road area wherein the left-side boundary line of the left-side travelable road area boundary information is set to a first potential value and the right-side boundary line of the right-side travelable road area boundary information is set to a second potential value (see at least: Ishioka, Paragraphs [0077], [0087]-[0090], and Fig. 8); (c) determining an aggregate potential field in the space of the travelable road area based on a first travel route (target trajectory) set in advance in the travelable road area on a basis of the left-side boundary line or the right-side boundary line (see at least: Ishioka, Paragraph [0075] and Fig. 8(b)) and potential values associated with the generated potential field (see at least: Ishioka, Paragraphs [0077], [0087]-[0090] and Fig. 8); (d) generating a target travel route (corrected target trajectory) in which the subject vehicle travels on a basis of the aggregate potential field (see at least: Ishioka, Paragraphs [0076], [0078], [0090]); and (e) executing autonomous travel control of the subject vehicle according to the generated target travel route (see at least: Ishioka, Abstract and Paragraph [0078]).
Tomohiko et al. (JP 2015-232866 A cited in the Information Disclosure Statement dated 07/20/2021) teaches a technique similar to that of Ishioka discussed above regarding determining an aggregate potential field in a space of a travelable road area for a subject vehicle in order to determine a target travel route for the subject vehicle that passes through a zero potential value or minimal potential value in the space of the travelable road area.  Here, Tomohiko teaches generating a potential field in a space of the travelable road area wherein the left-side boundary line of the left-side travelable road area boundary information is set to a first potential value and the right-side boundary line of the right-side travelable road area boundary information is set to a second potential value different from the first potential value in the potential field (see at least: Tomohiko, Figs. 3-4; wherein the first potential value is set to a negative value whereas the second potential value is set to a positive value).
However, neither Ishioka nor Tomohiko, when taken alone or in combination, appear to teach the claimed subject matter directed to: 
correcting at least one of the first potential value and the second potential value so that an absolute value of a difference between (i) a lateral position of a first travel route set in advance in the travelable road area on a basis of the left-side boundary line or the right-side boundary line and (ii) a lateral position of a second travel route set on a basis of a center line potential value, along a center line of the travelable road area, in the potential field is equal to a predetermined value or less; 
generating a corrected potential field in the space of the travelable road area wherein the left-side boundary line of the left-side travelable road area boundary information is set to a corrected first potential value and the right-side boundary line of the right-side travelable road area boundary information is set to a corrected second potential value in the corrected potential field; and
generating a target travel route in which the subject vehicle travels on a basis of equipotential lines in the generated corrected potential field.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669